11/30/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA


                           Nos. DA 20-0048

STATE OF MONTANA,

     Plaintiff and Appellee,
v.

CHRISTIAN NYANFORE,



                               ORDER

     Appellant’s motion to consolidate is GRANTED.    It is hereby

ORDERED that DA 20-0048 and DA 20-0049 be consolidated for the

purposes of appeal under Cause No. DA 20-0048.




                                                        Electronically signed by:
                                                              Mike McGrath
                                                 Chief Justice, Montana Supreme Court
                                                           November 30 2020